19-23013-rdd       Doc 248       Filed 04/21/21 Entered 04/21/21 21:37:09                   Main Document
                                              Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                    Chapter 11
In re
                                                                    Case No.: 19-23013 (RDD)
53 STANHOPE LLC, et al.,1                                           (Jointly Administered)
                                  Debtors.


             NOTICE OF CONTINUANCE OF HEARING TO CONSIDER
         APPROVAL OF DISCLOSURE STATEMENT FOR FIRST AMENDED
    CHAPTER 11 PLAN OF LIQUIDATION PROPOSED BY BROOKLYN LENDER LLC

        PLEASE TAKE NOTICE that on March 11, 2021, Brooklyn Lender LLC (“Brooklyn

Lender”) filed the Disclosure Statement for Chapter 11 Plan of Liquidation Proposed by

Brooklyn Lender LLC [Dkt. No. 204].

        PLEASE TAKE FURTHER NOTICE that on April 11, 2021, Brooklyn Lender filed

the Disclosure Statement for First Amended Chapter 11 Plan of Liquidation Proposed by

Brooklyn Lender LLC [Dkt. No. 235] (as may be amended, the “Disclosure Statement”).

        PLEASE TAKE FURTHER NOTICE that a hearing to consider entry of an order

finding, among other things, that the Disclosure Statement contains adequate information

pursuant to 11 U.S.C. § 1125 (the “Hearing”) occurred on April 12, 2020 at 10:00 a.m. before

the Honorable Robert D. Drain, United States Bankruptcy Judge, at the United States Bankruptcy

Court for the Southern District of New York, 300 Quarropas Street, White Plains, New York

10601-4140 (the “Bankruptcy Court”).


1
        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
number are as follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127 Rogers
LLC (3901); 325 Franklin LLC (5913); 618 Lafayette LLC (5851); C & YSW, LLC (2474); Natzliach LLC (8821);
92 South 4th St LLC (2570); 834 Metropolitan Avenue LLC (7514); 1125-1133 Greene Ave LLC (0095); APC
Holding 1 LLC (0290); D & W Real Estate Spring LLC (4591); Meserole and Lorimer LLC (8197); 106 Kingston
LLC (2673); Eighteen Homes LLC (8947); 1213 Jefferson LLC (4704); 167 Hart LLC (1155).
19-23013-rdd     Doc 248     Filed 04/21/21 Entered 04/21/21 21:37:09         Main Document
                                          Pg 2 of 2



        PLEASE TAKE FURTHER NOTICE that, with the permission of the Bankruptcy

Court, the Hearing has been continued to April 28, 2020 at 10:00 a.m. (prevailing Eastern

Time), or as soon thereafter as counsel may be heard.

       PLEASE TAKE FURTHER NOTICE that, in accordance with General Order M-543

dated March 20, 2020, the Hearing may be conducted telephonically. Any parties wishing to

participate in the Sale Hearing must make arrangements through Court Solutions LLC. General

Order M-543 and instructions to register for Court Solutions LLC can be viewed at

https://www.nysb.uscourts.gov/general-orders-and-guidance-created-covid-19.

       PLEASE TAKE FURTHER NOTICE that the Disclosure Statement Hearing may

be adjourned from time to time without further notice to creditors, equity holders, or

parties in interest other than by an announcement in the Bankruptcy Court of such

adjournment on the date scheduled for the Disclosure Statement Hearing or as indicated in

any notice of adjournment filed by the Debtors with the Bankruptcy Court.

Dated: April 21, 2021
       New York, New York


                                                   KASOWITZ BENSON TORRES LLP


                                                   By: /s/ Matthew B. Stein
                                                       Jennifer S. Recine
                                                       David S. Rosner
                                                       Matthew B. Stein
                                                       1633 Broadway
                                                       New York, New York 10019
                                                       Telephone: (212) 506-1700
                                                       Facsimile: (212) 506-1800

                                                        Attorneys for Brooklyn Lender LLC




                                               2
